Citation Nr: 1026286	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-43 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to May 
1982, September 1983 to September 1985, and November 1990 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2008.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

In June 2008, the Board remanded the claim for additional 
development.  Specifically, the Board determined that development 
necessary to verify the Veteran's alleged stress experiences 
should be undertaken and that if any of the claimed in-service 
stressors could be verified, the Veteran should be afforded a VA 
PTSD examination to determine whether the Veteran has PTSD under 
the criteria in DSM-IV based upon the verified stressors.

Specifically, the Board directed that the examiner should render 
an opinion as to whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the Veteran's PTSD is 
linked to a verified stressor. 

The Veteran underwent VA PTSD examination in January 2010.  After 
review of the claims file, interview with the Veteran, and mental 
status examination, the VA examiner stated that the Veteran did 
not meet the full criteria for the full blown PTSD symptoms but 
that she may have met the criteria for PTSD back in the 2003-2004 
period and diagnosed mild PTSD in remission.  The Board notes 
that the VA examiner did not render the opinion requested as she 
determined that the Veteran did not meet the PTSD criteria.  
However, as the VA examiner did diagnose PTSD, albeit in 
remission, an opinion regarding whether the confirmed stressor 
was related to PTSD should have been rendered.  This was not 
done.  Further development is, therefore, needed in light of this 
Stegall violation.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1999).  If VA determines the Veteran engaged in combat with 
the enemy and her alleged stressor is combat-related, then her 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such testimony 
is found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).

If,  however, VA determines either that the Veteran did not 
engage in combat with the enemy or that she did engage in combat, 
but that the alleged stressor is not combat related, then her lay 
testimony, in and of itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting information from another source that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

The Veteran stated that while in Saudi Arabia, she was assigned 
to the 32nd Transportation Group and supported the 7th Corps, 
24th Infantry Division and the 101st Airborne Unit.  The 
Veteran's personnel records indicate that from July 1988 to 
December 1998, her principal duty was vehicle driver and heavy 
vehicle driver, and that she served in Southwest Asia from 
January 1991 to June 1991, and that she participated in the 
Defense of Saudi Arabia/Liberation and Defense of Kuwait.    

The Veteran's alleged stressors include: (1) being involved in a 
chemical attack air raid at Khobar Towers in January 1991; (2) 
being exposed to poisonous snakes; (3) arriving back at camp 
after returning from a mission and finding her unit was gone;  
seeing mangled and dead troops along the road while hauling 
ammunition to the troops on the front lines; (3) maneuvering her 
truck through a battlefield where she witnessed charred bodies 
hanging from vehicles and unexploded ordinances in February 1991; 
(4) witnessing the ammunition dump exploding; (5) witnessing a 
helicopter crashing into a microwave tower; (6) being stranded in 
her disabled truck by herself without a weapon; (7) having her 
truck fired upon; and (8) being sexually harassed by Arab men and 
fellow soldier and discriminated against by fellow soldiers.  

In support of her claim, the Veteran submitted a statement from a 
fellow soldier, SSG L.F., Assistant Squad Leader, who noted that 
they were direct support of 24th Infantry Division, 7th Corp and 
were tasked to remove ammo from Iraqi dump sites in Kuwait and 
Iraq and that some were blown up and some taken back to Saudi 
Arabia.  SGT L.F. also submitted a statement in November 2006 
which noted that he was with the Veteran when they witnessed a 
Chinook helicopter crash into a radar tower in mid-March 1991.   

The Veteran also submitted a statement from SGT R.A.S., who 
stated that he served with the Veteran in Army National Guard 
1487th Transportation company and that during their service in 
Saudi Arabia, Iraq, and Kuwait, their unit was within earshot of 
the ammo dump in Kuwait that exploded and also noted that hazards 
to which the unit was exposed during service included hauling and 
handling ammo taken to the front lines.

In June 2008, the Board remanded the claim for additional 
development to verify the Veteran's alleged stressors.  U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR) verified 
in January 2010 that the Veteran's company's mission during the 
time period January 16, 1991 through February 1991 was to 
transport personnel and equipment from Port of Dammam, Dhahran to 
Log Base Charlie, with her main base camp location located at Log 
Base Charlie and that Dhahran was subjected to Iraqi SCUD missile 
attacks on January 20, 21, 22, 23, and 26, 1991.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
indicate if she has received any VA or non-
VA medical treatment for her PTSD that is 
not evidenced by the current record.  If 
so, the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised that 
she may also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded an 
additional VA PTSD examination by either a 
psychiatrist or a psychologist.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.

(a) The examiner should determine whether 
the Veteran has a diagnosis of PTSD based 
on the criteria pursuant to DSM-IV and 
address whether or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV is 
met.

 b) If a PTSD diagnosis based on the DSM-IV 
criteria is rendered, the examiner should 
specifically identify the stressor(s) which 
provide the basis for the PTSD diagnosis.  

c) If a PTSD diagnosis based on the DSM-IV 
criteria is NOT rendered, the examiner 
should determine whether the diagnosis of 
PTSD rendered in December 2003 was in 
accordance with diagnostic criteria from 
DSM-IV and address whether or not each 
criterion for a diagnosis of PTSD pursuant 
to DSM-IV was met.  

d) If the examiner determines that the 
December 2003 diagnosis of PTSD was 
rendered in accordance with the DSM-IV 
criteria,  the examiner should specifically 
identify the stressor(s) which provide the 
basis for the December 2003 PTSD diagnosis.  

e) If any psychiatric disorder other than 
PTSD is diagnosed, please state whether it 
is at least as likely as not related to the 
Veteran's service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


